 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                 Case No. 2:18-cr-417-JAD-VCF
 4
                    Plaintiff,                                             ORDER
 5
            v.                                                        ECF No. 28
 6
     KIMO JOHN LITTLE-BIRD,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                   June 17, 2019, at
     Monday, May 13, 2019 at 11:00 a.m., be vacated and continued to _____________________

12   thethehour
     at     hourofof11:00 a.m.___.m.; or to a time and date convenient to the court.
                     _______

13          DATED this
            DATED  this_______
                        1st day day
                                of May,  2019.
                                    of __________, 2019.

14
15
                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
